Citation Nr: 1145578	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disorder, including congestive heart failure with swelling of the feet, ankles, and hands, previously claimed as a cardiovascular disability.  

2.  Entitlement to service connection for a psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from July 1972 until July 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for congestive heart failure with swelling of the feet, ankles, and hands, previously claimed as cardiovascular disability, after finding that no new and material evidence had been submitted.  The January 2008 rating decision also denied service connection for depression.

Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for depression to the broader issue of entitlement of service connection for a psychiatric disorder, as is reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his July 2008 VA Form 9, the Veteran requested a BVA Hearing at a local VA office before a member of the Board.  The return address on the VA Form 9 indicated [redacted].

In a statement received in November 2008, the Veteran indicated that he still wished to have a BVA Hearing.  The return address on this letter read [redacted].  

The RO sent the Veteran a January 2009 letter to his [redacted] address notifying him that a hearing was scheduled for March 11, 2009.  The file contains the envelope stamped by the postal service with "returned to sender" and "unable to forward", indicating that the postal service returned the notice letter to the RO.   The record documents that the Veteran failed to appear at the hearing.  

As noted above, the January 2009 hearing notice letter was sent to the Veteran's [redacted] address in Columbia, South Carolina.  However, the Board notes that in his November 2008 statement the Veteran provided a different return address than the one used by the RO when mailing the hearing notice letters.  The Veteran reported a return address on [redacted] [redacted] in Columbia, South Carolina.  

The Board further notes that the VA VACOLS system also lists an entirely different address, on [redacted] in Columbia, South Carolina.  Additionally, a May 2008 social worker's note indicate that the Veteran's last provided contact address was [redacted], Columbia, SC.

While the Veteran's current residence is unclear, it is clear that the RO did not mail the January 2009 hearing notice letter to the Veteran's most recently provided address.  Given that the postal service returned the notice letters to the RO, and the fact that the Veteran did not appear for the hearing, the Board can assume that the Veteran was not informed of his scheduled hearing

Since the Veteran was not informed of the scheduled hearing at his correct address, where he is presumed to have been located at the time of the mailing, the Board finds that he was not provided an adequate opportunity to have his requested hearing.  

The claims file has been referred to the Board without affording the Veteran an opportunity to appear for the requested hearing.  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review. See 38 C.F.R. § 20.904.  The Veteran should be contacted and provided the opportunity to attend a hearing.

Additionally, the Board notes that RO denied service connection for depression in a January 2008 rating decision.  The Veteran provided a notice of disagreement in April 2008, in which he reported that he "disagree your decision to deny me heart condition and P.T.S.D."  To date, the Veteran has not been issued a Statement of the Case (SOC) regarding his appeal of a denial of service connection for a psychiatric disorder, and, under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. App. 119, 131-132 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ascertain the Veteran's correct address.

2.  The RO should contact the Veteran and afford him the opportunity to attend the requested hearing, as soon as it may be feasible.   Notice should be sent to the appellant at his most recently provided address, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

3.  The RO should issue a statement of the case regarding the claim of service connection for a psychiatric disorder.  The RO should advise the Veteran that it is necessary that he file a timely substantive appeal if he wants the Board to consider this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


